DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paul et al. (US PUB 2017/0338969), hereinafter Paul.

With respect to claim 1, Paul discloses a circuit for measuring power dissipation in a voltage rectifier, wherein the voltage rectifier comprises four MOSFET transistors arranged in a bridge (See paragraph [0055] of Paul in view of [63] in figure 10 of Paul) with a first input terminal (See the top terminal of [VIN] in figure 10 of Paul), a second input terminal (See the bottom terminal of [VIN] in figure 10 of Paul), a first output terminal (See the top terminal of [VOUT] in figure 10 of Paul) and a second output terminal (See the bottom terminal of [VOUT] in figure 10 of Paul), the circuit comprising:
a current sensing circuit (See [68] in figure 10 of Paul) configured to sense current delivered from the first output terminal of the rectifier towards a load (See the output terminals [VOUT] in figure 10 of Paul); and a voltage measurement circuit configured to sense a voltage drop across each MOSFET transistor in the bridge (See [68] in figure 10 of Paul), wherein the sensing of the voltage drop across the 
With respect to claim 11, Paul discloses the circuit of claim 1, further comprising: an analog-to-digital controller configured to convert the sensed current and sensed voltage drop to digital values (See the comparator disclosed in paragraphs [0055], [0056] and [0057] of Paul which is a type of analogue to digital converter); and a signal processing circuit configured to determine power dissipation in the rectifier circuit from the digital values (See the controller [74] disclosed in paragraph [0058] of Paul).
With respect to claim 12, Paul discloses a method for measuring power dissipation in a voltage rectifier formed by four MOSFET transistors arranged in a bridge (See paragraph [0055] of Paul in view of [63] in figure 10 of Paul) with a first input terminal (See the top terminal of [VIN] in figure 10 of Paul), a second input terminal (See the bottom terminal of [VIN] in figure 10 of Paul), a first output terminal (See the top terminal of [VOUT] in figure 10 of Paul) and a second output terminal (See the bottom terminal of [VOUT] in figure 10 of Paul), the method comprising: sensing current (See [68] in figure 10 of Paul) delivered from the first output terminal of the rectifier towards a load (See the output terminals [VOUT] in figure 10 of Paul); sensing a voltage drop across each MOSFET transistor in the bridge (See [68] in figure 10 of Paul); wherein sensing of the voltage drop across the MOSFET transistor is performed synchronous with actuation of that MOSFET transistor during a rectification mode operation for the voltage rectifier, and calculating power dissipation from the sensed current and voltage drops (See paragraph [0055] of Paul).
With respect to claim 13, Paul discloses the method of claim 12, wherein calculating comprises: converting the sensed current and voltage drops to digital values (See the comparator disclosed in paragraphs [0055], [0056] and [0057] of Paul which is a type of analogue to digital converter); and digital signal processing of the digital values to determine power dissipation in the rectifier circuit (See the controller [74] disclosed in paragraph [0058] of Paul).
With respect to claim 14, Paul discloses the method of claim 12, wherein sensing current circuit comprises measuring a voltage difference across a sense resistor coupled between the first output terminal and the load (See paragraph [0017] and [0056] of Paul).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul as applied to claim 1 above, and further in view of Kikuchi et al. (US PUB 2016/0036340), hereinafter Kikuchi.

With respect to claim 2, Paul discloses the circuit of claim 1, but fails to disclose wherein the current sensing circuit comprises: a sense resistor coupled between the first output terminal and the load; and a differential amplifier having a first input coupled to one terminal of the sense resistor and a second input coupled to a second terminal of the sense resistor. However, Kikuchi does disclose wherein .
Allowable Subject Matter
Claims 3-10 and 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 With respect to claim 3, the prior art of record neither shows nor suggests the combination of structural elements wherein the voltage sensing circuit comprises: a differential amplifier having a first input, a second input and an output; a first input capacitor coupled between a first terminal of the MOSFET transistor and the first input; a second capacitor coupled between a second terminal of the MOSFET transistor and the second input; and a feedback capacitor coupled between the output and the first input.
Claims 4-6 depend from objected to claim 3 and are therefore also objected to.
With respect to claim 7, the prior art of record neither shows nor suggests the combination of structural elements comprising a differential amplifier having a first input, a second input, a first output and a second output; a first input capacitor coupled between a first terminal of the MOSFET transistor and the first input; a second capacitor coupled between a second terminal of the MOSFET transistor and the second input; a first feedback capacitor coupled between the first output and the first input and a second feedback capacitor coupled between the second output and the second input.
Claims 8-10 depend from objected to claim 7 and are therefore also objected to.
With respect to claim 15, the prior art of record neither shows nor suggests the combination of method steps wherein the sensing the voltage drop comprises: resetting a voltage sensing circuit to a voltage at a first terminal of the MOSFET transistor; selectively coupling the voltage sensing circuit to receive a voltage at the second terminal of the MOSFET transistor; using the voltage sensing circuit to determine a difference between the voltages.
Claims 16-18 depend from objected to claim 15 and are therefore also objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2014/0225439 discloses a high efficiency high frequency resonant power conversion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858